Case 1:19-cv-21461-DPG Document 15 Entered on FLSD Docket 06/14/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-21461-GAYLES


    ALLYSON ANDREWS,

          Plaintiff,
   v.

    PROFESSIONAL CAREER
    DEVELOPMENT INSTITUTE LLC
    d/b/a ASHWORTH COLLEGE,

          Defendant.
                                     /

                         PLAINTIFF’S NOTICE OF VOLUNTARY
                           DISMISSAL WITHOUT PREJUDICE

                Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the
  Plaintiff, Allyson Andrews, by and through her undersigned counsel, hereby gives notice that
  the above-captioned action is voluntarily dismissed, without prejudice.
                                CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on June 14, 2019, a true copy of the foregoing was filed with
  the Clerk of the Court and served on the parties of record using the CM/ECF system.

                                             Respectfully submitted,

                                             /s /Geoffrey E. Parmer
                                             Geoffrey E. Parmer, Esquire
                                             Florida Bar No. 989258
                                             William “Billy” Peerce Howard, Esquire
                                             Florida Bar No. 0103330
                                             THE CONSUMER PROTECTION FIRM, PLLC
                                             4030 Henderson Boulevard
                                             Tampa, FL 33629
                                             Tele: (813) 500-1500
                                             Fax: (813) 435-2369
                                             Geoff@TheConsumerProtectionFirm.com
                                             Billy@TheConsumerProtectionFirm.com
                                             Attorneys for Plaintiff
